Appeal by the defendant from a judgment of the Supreme Court, Queens County (Roman, J.), rendered June 28, 1994, convicting him of criminal possession of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant has not preserved for appellate review his *479challenges to the admission of testimony by the police witnesses (see, CPL 470.05 [2]; People v Tevaha, 84 NY2d 879; People v Walker, 220 AD2d 469). In any event, we reject the defendant’s contention that he was denied a fair trial by the admission of this testimony. The court admitted properly limited expert testimony regarding the general practices in street-level drug transactions inasmuch as it helped the jury understand the actions of the police that led to the defendant’s arrest (see, People v Tevaha, supra; People v Brown, 218 AD2d 813; People v Kane, 207 AD2d 846, affd 85 NY2d 1024; People v Peoples, 202 AD2d 694).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Sullivan, J. P., Copertino, Pizzuto and Florio, JJ., concur.